DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Reference 12 on the 6-page IDS submitted on November 12, 2020 has been corrected because the IDS lists “Yaskawa Electric Corp.” as the applicant of the reference, but in the copy of the reference provided with the same document number, “Hitachi LTD” was the applicant. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
270 in Fig. 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 14, line 13 of the spec, “traverse” should read “transverse”.
On page 71, line 2, protrusion 412 should read 142.
On page 87, line 23, conductor 234 should be conductor 243.
On page 97, line 18 a crossed-out section was not removed from the substitute specification.
Appropriate correction is required.
Claim Objections
Claim 12 objected to because of the following informalities:  
In the last line of claim 12, “between the conductor portions the circumferential direction” should read “between the conductor portions in the circumferential direction”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki et al. (US 8552678 B2, hereinafter “Yuuki”) in view of Calverley et al. (US 20190341828 A1, hereinafter “Calverley”) and Masuzawa et al. (US 20080218007 A1, hereinafter “Masuzawa”).
Regarding claim 1, Yuuki teaches a rotating electrical machine system comprising: a rotating electrical machine (“A variable-flux motor drive system including a permanent-magnet motor”, [abstract]) that includes a field element (Fig. 30, 51 “rotor”) that has a magnet portion (Fig. 30, 53 and 54) that includes a plurality of magnetic poles (Fig. 30 see N-S indicating North-South poles) of which polarities alternate in a circumferential direction (Fig. 30 see how magnets flip polarities in circumferential direction), and an armature (Fig. 30 portion where windings 56 are located) that has armature windings (Fig. 30, 56), in which either of the field element and the armature is a rotor (Fig. 30, 51 is a rotor) (“To cope with this, the embodiment arranges the magnetize coil 56 on the rotor 51, to eliminate the influence of magnetic saturation”, col. 33, 24-26);

    PNG
    media_image1.png
    371
    339
    media_image1.png
    Greyscale

and a controller that controls energization of the armature winding (“The motor drive system according to claim 3, wherein the motor drive controller determines magnitudes of first and the second magnetizing currents in the plurality of levels of magnetizing currents”, claim 6)
wherein the field element includes a field element core to which magnets that configure the magnet portion are fixed (Fig. 30, 52),
the magnet has a pair of first acting surfaces that oppose each other (Fig. 30, adjacent 54’s) and through which a magnetic flux flows in or flows out (“To pass a magnetizing current up to the saturation zone of a magnetic material, the flux amounts .PHI.min and .PHI.max set by the flux command operate unit 12 are calculated by adding a positive or negative maximum (saturated) flux value (flux density) of the variable magnet 53 to that of the fixed magnet”, col. 13, 45-49) (note that Fig. 20, 54 is the fixed magnet),
and a second acting surface (Fig. 30, 53),
the field element core has a q-axis-side portion (Fig. 30, space between magnets 54) that is adjacent in the circumferential direction to the second acting surface of the magnet,
and the controller controls an energization phase of the phases of the armature winding to cause a state of magnetic saturation of the q-axis-side portion of the field element core to be variable (“A motor drive system comprising: an inverter that drives a motor, the motor having a first permanent magnet, and a plurality of second permanent magnets, wherein the plurality of the second permanent magnets each have a different saturation level and a flux density of each of the plurality of second permanent magnet varies based on a magnetizing current generated from the inverter, the magnetizing current is set so as to saturate at least one of the second permanent magnets; and a motor drive controller that controls, when varying the flux density of at least one of the second permanent magnets, the inverter to generate one of a plurality of levels of magnetizing currents”, claim 3) (i.e. the controller causes current to change the saturation level of the magnets including magnets 53 which are located in the q-axis-side portion). 
Yuuki does not teach wherein the armature windings are multi-phase or wherein the second acting surface serves as an inflow surface or an outflow surface for magnetic flux in a q-axis-side end 
Calverley teaches an electrical machine where the windings are multi-phase (Fig. 3) (“The one or more windings may be a three phase spatially distributed winding”, [0046]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the armature windings of Yuuki to be multi-phase as taught by Calverley. 
	This would have the advantage of allowing more design variation since the phase differences can alter the magnetic torque (“Varying an amplitude and/or a phase angle of a current in the second set of windings may vary the torque ratio of the electrical machine”, Calverley, [0028]). 
	Masuzawa teaches a permanent magnet rotor wherein the second acting surface (Fig. 10C, 1B) serves as an inflow surface or an outflow surface (1B is an outflow at South poles where the arrows point out and an inflow at North poles where the arrows point in) for magnetic flux in a q-axis-side end portion (q-axis is axis along direction where arrow points in 1B as this is perpendicular to direction of poles), and, between an acting surface on the armature side of the pair of first acting surfaces (Fig. 10C, outer edge of 1A or 1C) and the second acting surface (Fig. 10C, 1B), a magnet magnetic path that extends from one acting surface to the other (Fig. 10C see arrows point from outer magnet sections into 1B at the North poles).

    PNG
    media_image2.png
    294
    323
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnets of Yuuki in view of Calverley to have the flux flow arrangement of Masuzawa. 
This would have the benefit of better concentrating the magnetic force, leading to a more efficient motor (“As shown in FIG. 1, when anisotropic bond magnets 1A, 1B are oriented so that directions of magnetization of magnets indicated by arrows are made symmetrical with respect to a bonding interface 100 of the anisotropic bond magnets 1A, 1B, generated magnetic fields are efficiently concentrated in a center position of the magnetic poles shown by N(S) in the drawing, and high magnetic properties can be obtained as compared with the case where one magnetic pole is constituted by a single magnet shown in FIG. 2” Masuzawa, [0065]).
Regarding claim 2, Yuuki in view of Calverley and Masuzawa teaches the rotating electrical machine system according to claim 1. Yuuki further teaches wherein: the magnets of the magnetic poles that are adjacent in the circumferential direction (Fig. 20, 53 and 54) are arranged such that the second acting surfaces (Fig. 20, 53) oppose each other with a q-axis therebetween (Fig. 30, q-axis between magnets 53); in the field element core (magnets are all on top of Fig. 20, 52), the q-axis-side portion that is between the magnets that are adjacent in the circumferential direction and includes the q-axis serves as a variable magnetic saturation area that can be magnetically saturated by energization magnetic flux of the armature winding (“A motor drive system comprising: an inverter that drives a motor, the motor having a first permanent magnet, and a plurality of second permanent magnets, wherein the plurality of the second permanent magnets each have a different saturation level and a flux density of each of the plurality of second permanent magnet varies based on a magnetizing current generated from the inverter, the magnetizing current is set so as to saturate at least one of the second permanent magnets; and a motor drive controller that controls, when varying the flux density of at least one of the second permanent magnets, the inverter to generate one of a plurality of levels of magnetizing currents”, claim 3) (i.e. the controller causes current to change the saturation level of the magnets including magnets 53 which are located in the q-axis-side portion).
and the controller produces magnetic saturation in the variable magnetic saturation area by performing energization control of the armature winding so that a rotating magnetic flux at an orientation that intersects the q-axis is generated (flux around 53 would intercept q-axis because magnet field lines would go out N pole and curve around).
Regarding claim 12, Yuuki in view of Calverley and Masuzawa teaches the rotating electrical machine system according to claim 1.
Yuuki further teaches wherein: the armature winding includes conductor portions that are arranged at predetermined intervals in the circumferential direction in a position opposing the field element (Fig. 30, windings 56 arranged around inner circumference of rotor in predetermined intervals opposing the magnets);
and in the armature, an inter-conductor member is provided between the conductor portions in the circumferential direction, and a magnetic material or a non-magnetic material is used as the inter-conductor member, the magnetic material meeting a relation of Wt x Bs < Wm x Br where Wt is a width dimension in the circumferential direction of the inter-conductor member for a single magnetic pole, Bs is a saturation magnetic flux density of the inter-conductor member, Wm is a width dimension in the circumferential direction of the magnet portion for a single magnetic pole, and Br is a remanent flux density of the magnet portion, or an inter-conductor member is not provided between the conductor portions the circumferential direction (notice that there is not an inter-conductor portion between the windings 56). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki in view of Calverley, Masuzawa, and Takahashi et al. (US 20080093944 A1, hereinafter “Takahashi”). 
Regarding claim 3, Yuuki in view of Calverley and Masuzawa teaches the rotating electrical machine system according to claim 2.
Yuuki in view of Calverley and Masuzawa does not teach wherein: a flux barrier is provided in a portion in a radial direction in the q-axis-side portion of the field winding core.
Takahashi teaches wherein: a flux barrier is provided in a portion in a radial direction in the q-axis-side portion of the field winding core (Fig. 5, 9). 

    PNG
    media_image3.png
    535
    499
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Yuuki in view of Calverley and Masuzawa to have a flux barrier as taught by Takahashi. 
This would have the benefit of altering the magnetic flux to increase motor power and high speed operation (“Such being the case, the permanent-magnet reluctance electrical rotary machine of FIG. 4 has a cavity 9 (interpolar air gap) disposed at an outer circumferential side of permanent magnets 2 arranged in a V-form, with its configuration and dimensions being numerically limited to afford high torque, thereby enabling an increased power output and speed-variable operation”, Takahashi, [0014]). 
Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki in view of Calverley, Masuzawa, and Tanaka et al. (US 20170085143 A1, hereinafter “Tanaka”). 
Regarding claim 4, Yuuki in view of Calverley and Masuzawa teaches the rotating electrical machine system according to claim 2. 
wherein: the q-axis-side end surface of the magnet is configured by a first portion that is on the armature side and a second portion that is closer to a counter-armature side than to the first portion, and the first portion is configured to have a greater separation distance in the circumferential direction from the q-axis, compared to the second portion.
	Tanaka teaches a permanent magnet electric motor wherein: the q-axis-side (direction perpendicular to length of magnet) end surface of the magnet (Fig. 3, end of magnet 16) is configured by a first portion (see modified Fig. 3) that is on the armature side (radially outer region of the rotor) and a second portion (see modified Fig. 3) that is closer to a counter-armature side (center of rotor) than to the first portion, and the first portion is configured to have a greater separation distance in the circumferential direction from the q-axis, compared to the second portion.
	
    PNG
    media_image4.png
    248
    459
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Yuuki in view of Calverley and Masuzawa to substitute in the magnet arrangement taught by Tanaka. 
	This would have the advantage of suppressing demagnetization which could possibly lead to motor failure (“Because the thickness B2 at the two circumferential end portions of the bridge portions 20 is increased, the q-axis magnetic flux that the stator winding produces flows from the two 
Regarding claim 7, Yuuki in view of Calverley and Masuzawa teaches the rotating electrical machine system according to claim 2.
Yuuki further teaches wherein the fielding element is a rotor (Fig. 30, 51) (“To cope with this, the embodiment arranges the magnetize coil 56 on the rotor 51, to eliminate the influence of magnetic saturation”, col. 33, 24-26);
	Yuuki in view of Calverley and Masuzawa does not teach and a recessing portion is provided on a peripheral surface on the armature side of the field element core, on the q-axis, in a position that is closer to the armature side than to the variable magnetic saturation area. 
	Takahashi further teaches and a recessing portion (Fig. 4, 112) is provided on a peripheral surface on the armature side (outer radial portion) of the field element core (Fig. 4, 110), on the q-axis (Fig. 4 axis formed by line perpendicular to magnet length), in a position that is closer to the armature side than to the variable magnetic saturation area ( Fig. 4, recess is higher than saturation portion between magnets so closer to armature which surrounds rotor 110).

    PNG
    media_image5.png
    470
    393
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Yuuki in view of Calverley and Masuzawa to include a recess between the armature and magnets as taught by Tanaka. 
	This would have the advantage of reducing cogging torque and torque ripples that take away from the efficiency of the motor (“According to Embodiment 1, the outer circumferential surface of the rotor core 12 is configured such that ten circular arc-shaped curved surfaces 13 that have a radius of curvature R2 are arranged at a uniform angular pitch circumferentially. Thus, the harmonics that are present in the magnetomotive force waveform that is generated by the rotor 10 are reduced compared to Patent Literature 1, which uses a rotor that has a perfectly circular external shape, enabling the generation of cogging torque and torque ripples to be suppressed”, Tanaka, [0049]). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki in view of Calverley, Masuzawa, and Nakano et al. (US 20090251023 A1, hereinafter “Nakano”). 
	Regarding claim 5, Yuuki in view of Calverley and Masuzawa teaches the rotating electrical machine system according to claim 2.
	Yuuki in view of Calverley and Masuzawa does not teach, wherein: the magnet is a circular-arc-shaped magnet that is provided along a circle that is concentric with the field element core, and configured such that, in a magnet end portion that includes the q-axis-side end surface of the magnet, a separation distance in a radial direction from the armature is greater and a magnet thickness in the radial direction is thinner, compared to that in a portion that is closer to a d-axis side than to the magnet end portion.
	Nakano teaches a permanent magnet rotor wherein the magnet is a circular-arc-shaped magnet (Fig. 15, 4) that is provided along a circle (Fig. 15, 8) that is concentric with the field element core (Fig. 15, 6), and configured such that, in a magnet end portion (longitudinal ends of magnet 4) that includes the q-axis-side end surface of the magnet (axis formed by line perpendicular to the length of the magnet), a separation distance in a radial direction from the armature is greater and a magnet thickness in the radial direction is thinner, compared to that in a portion that is closer to a d-axis side than to the magnet end portion (Fig. 15, in the center of the magnet (where d-axis is) the magnet is thicker and closer to the radially outer edge of the rotor than at the respective ends of the magnet).
	
    PNG
    media_image6.png
    397
    422
    media_image6.png
    Greyscale


This would have the advantage of decreasing the stress of the magnet upon the outer edge of the rotor (“However, the curved surface of the permanent magnet 4 opposed to the stator is like a circular arc, and the permanent magnet 4 has the geometry satisfying the expressions (4) to (8), as described in the embodiment 1, whereby the contact area between the permanent magnet 4 and the metallic tube 8 can be increased, relaxing the stress, as shown in FIG. 15. Therefore, the metallic tube 8 is not easily bruised due to a centrifugal force. Also, the metallic tube 8 is not easily bruised in the manufacturing process. For these reasons, the metallic tube 8 has a structure that can withstand the centrifugal force even if it is made thin”, Nakano, [0069]). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki in view of Calverley, Masuzawa, Nakano, and Takahashi. 
Regarding claim 6, Yuuki in view of Calverley, Masuzawa, and Nakano teaches the rotating electrical machine system according to claim 5. 
Yuuki in view of Calverley, Masuzawa, and Nakano does not teach wherein: a flux barrier is provided on the q-axis of the field element core, in a position that is closer to the armature side than to the variable magnetic saturation area.
Takahashi teaches a flux barrier (Fig. 5, 9) provided on the q-axis (between line perpendicular to magnet poles) of the field element core (Fig. 5, 12), in a position that is closer to the armature side than to the variable magnetic saturation area (Fig. 5, barrier 9 is right on outermost edge of rotor closest to outer armature and above flux area between the magnet poles).

This would have the benefit of altering the magnetic flux to increase motor power and high speed operation (“Such being the case, the permanent-magnet reluctance electrical rotary machine of FIG. 4 has a cavity 9 (interpolar air gap) disposed at an outer circumferential side of permanent magnets 2 arranged in a V-form, with its configuration and dimensions being numerically limited to afford high torque, thereby enabling an increased power output and speed-variable operation”, Takahashi, [0014]). 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki in view of Calverley, Masuzawa and Gieras et al. (US 20180262091 A1, hereinafter “Gieras”).
Regarding claim 8, Yuuki in view of Calverley and Masuzawa teaches the rotating electrical machine system according to claim 1. 
	Yuuki in view of Calverley and Masuzawa does not teach wherein: in the magnet, a magnet magnetic path thereof has a circular arc shape that protrudes towards a side opposite the armature.
	Gieras teaches a permanet magnet rotor wherein: in the magnet, a magnet magnetic path thereof has a circular arc shape that protrudes towards a side opposite the armature (Fig. 6a field lines are arc shaped and protrude towards center of the rotor).

    PNG
    media_image7.png
    506
    624
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Yuuki in view of Calverley and Masuzawa to have the magnetic field lines resemble those taught by Gieras. 
The field lines taught by Gieras have the advantage of causing the force to move in the circumferential direction which is the direction that rotating rotors are designed to move in. 
Regarding claim 9, Yuuki in view of Calverley and Masuzawa teaches the rotating electrical machine system according to claim 1. 
	Yuuki in view of Calverley and Masuzawa does not teach wherein: in the magnet, portions of the magnet near the second acting surface have a magnet magnetic path orientation that is closer to the circumferential direction than portions located closer to the d-axis.
	Gieras teaches a permanet magnet rotor wherein: in the magnet, portions of the magnet near the second acting surface (outer edge of magnets) have a magnet magnetic path orientation that is closer to the circumferential direction than portions located closer to the d-axis (center of magnets) (Fig. 6B, notice the field lines curve more as you move away from the magnet longitudinal centerline).

The field lines taught by Gieras have the advantage of causing the force to move in the circumferential direction which is the direction that rotating rotors are designed to move in. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki in view of Calverley, Masuzawa and Kato et al. (US 20150340915 A1, hereinafter “Kato”). 
Regarding claim 10, Yuuki in view of Calverley and Masuzawa teaches the rotating electrical machine system according to claim 1. 
Yuuki in view of Calverley and Masuzawa does not teach wherein: the field element includes, as the magnets, a first magnet that is provided on a d-axis of each magnetic pole and a second magnet that is provided on a q-axis that is between the first magnets of the magnetic poles in the circumferential direction;
	in the second magnet, one of end surfaces on both sides in the circumferential direction opposing the q-axis-side end surface of the first magnet is a magnetic flux inflow surface through which the magnetic flux flows in and the other is a magnetic flux outflow surface through which the magnetic flux flows out; and 
in the field element core, a portion between the first magnet and the second magnet in the circumferential direction is the q-axis-side portion. 
	Kato teaches wherein: the field element includes, as the magnets, a first magnet that is provided on a d-axis of each magnetic pole (Fig. 6, m5) and a second magnet (Fig. 6, m6 and m7) that is provided on a q-axis that is between the first magnets of the magnetic poles in the circumferential direction (arrangement goes around circumference, so m6 is between m5 of pictured pole and m5 of neighboring pole); 
in the second magnet, one of end surfaces on both sides in the circumferential direction opposing the q-axis-side end surface of the first magnet is a magnetic flux inflow surface through which the magnetic flux flows in and the other is a magnetic flux outflow surface through which the magnetic flux flows out (Fig. 5, flux flows in left of m3 and out of right side as seen by arrow D1 since this is the direction of magnetization of m3); and 
in the field element core, a portion between the first magnet and the second magnet in the circumferential direction is the q-axis-side portion (Fig. 6, space between d and q axes).

    PNG
    media_image8.png
    788
    389
    media_image8.png
    Greyscale


This would have the advantage of concentrating the flux from the various magnets into the d-axis which leads to a more efficient motor (“As shown in FIG. 1, when anisotropic bond magnets 1A, 1B are oriented so that directions of magnetization of magnets indicated by arrows are made symmetrical with respect to a bonding interface 100 of the anisotropic bond magnets 1A, 1B, generated magnetic fields are efficiently concentrated in a center position of the magnetic poles shown by N(S) in the drawing, and high magnetic properties can be obtained as compared with the case where one magnetic pole is constituted by a single magnet shown in FIG. 2” Masuzawa, [0065]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuuki in view of Calverley, Masuzawa, Kato and Hirata et al. (US 20170093257 A1, hereinafter “Hirata”). 
Regarding claim 11, Yuuki in view of Calverley, Masuzawa, and Kato teaches the rotating electrical machine system according to claim 10. 
	Yuuki in view of Calverley, Masuzawa, and Kato does not teach wherein: in the field element core, the q-axis-side portion protrudes closer to the armature side than to the first magnet.
	Hirata teaches a rotating electric motor wherein: in the field element core (Fig. 13, 1e), the q-axis-side portion (Fig. 13, 2T) protrudes closer to the armature side (outer edge of Fig. 13) than to the first magnet (Fig. 13, 9).

    PNG
    media_image9.png
    500
    485
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the rotor of Yuuki in view of Calverley, Masuzawa, and Kato to include the protruding q-axis-side portion as taught by Hirata.
This would have the advantage of bringing the poles closer to the driving windings of the armature which would make for a more efficient motor. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834